Title: To James Madison from William Duncan, 8 October 1812
From: Duncan, William
To: Madison, James


Sir,Superintendants Office U.S. Arsenal Octr. 8th. 1812
I am induced from a sense of duty to our much injured Country, to communicate to your excellency the following information received as matter of fact, from Mr. Tolado a Spanish Gentleman resident in Philadelphia, of whose Character I understand you possess some knowledge.
“In pursuance of a communication of an official nature, by Dn. Lewis De Onis, to the Council of Regency in Spain, respecting the occupation of East Florida by the troops of the United States, and of their conduct towards Spain; The Council of Regency sent a copy of the communication of Onis to the Cortes, accompanied by their opinion that it was necessary to declare War immediately against the United States, but that the circumstances in which Spain now existed would prevent so speedy a declaration as would be requisite. The Cortes after mature deliberation, resolved to remit the documents to the Regency, to be communicated to the English Government, requesting at the same time the sentiments of that Government on that particular. The Court of London replied by stating their concurrence in the opinion expressed by the Regency; adding that it was necessary to attend a more favorable opportunity.”
How the foregoing information was obtained by Mr. Tolado I have not been informed, but whether it is authentic or not, I rest satisfied that it will be received in the spirit in which I take the liberty of communicating it. With sentiments of the highest esteem & regard I have the honor to be Your excellency’s Obedt. Very huml. Servt.
Wm. Duncan
S M S
